 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   SARAH L. M.,

 9                              Plaintiff,                  Case No. C19-5393-MLP

10          v.                                              ORDER

11   COMMISSIONER OF SOCIAL SECURITY,

12                              Defendant.

13
                                         I.        INTRODUCTION
14
            Plaintiff seeks review of the denial of her application for Supplemental Security Income.
15
     Plaintiff contends the administrative law judge (“ALJ”) erred in evaluating the medical evidence,
16
     evaluating Plaintiff’s testimony, evaluating lay witness evidence, assessing Plaintiff’s residual
17
     functional capacity (“RFC”), and in making his step five finding. (Dkt. # 11.) As discussed
18
     below, the Court AFFIRMS the Commissioner’s final decision and DISMISSES the case with
19
     prejudice.
20
                                             II.   BACKGROUND
21
            Plaintiff was born in 1978, has the equivalent of a high school education, and has worked
22
     as a care giver, housekeeper, and grocery store deli worker. AR at 113, 230.
23




     ORDER - 1
 1             On September 6, 2016, Plaintiff applied for benefits, alleging disability as of July 15,

 2   2006. AR at 17. Plaintiff’s applications were denied initially and on reconsideration, and Plaintiff

 3   requested a hearing. Id. After the ALJ conducted a hearing on March 20, 2018, the ALJ issued a

 4   decision finding Plaintiff not disabled. Id. at 17-27.

 5             Utilizing the five-step disability evaluation process,1 the ALJ found:

 6             Step one: Plaintiff has not engaged in substantial gainful activity since September 6,
               2019.
 7
               Step two: Plaintiff has the following severe impairments: chronic left ear mastoiditis with
 8             hearing loss; schizophrenia; generalized anxiety disorder (20 CFR 416.920(c)).

 9             Step three: These impairments do not meet or equal the requirements of a listed
               impairment.2
10
               Residual Functional Capacity: Plaintiff can perform a full range of work at all exertional
11             levels but with the following nonexertional limitations: Plaintiff can withstand only
               occasional exposure to loud noise environments. Plaintiff can understand, remember, and
12             apply short, simple instructions, and perform routine tasks, but not in a fast-paced,
               production type environment. Plaintiff can make simple decisions and be exposed to only
13             few workplace changes. Plaintiff can occasionally interact with the general public and
               coworkers.
14
               Step four: Plaintiff cannot perform past relevant work.
15
               Step five: As there are jobs that exist in significant numbers in the national economy that
16             Plaintiff can perform, Plaintiff is not disabled.

17   Id.

18             As the Appeals Council denied Plaintiff’s request for review, the ALJ’s decision is the

19   Commissioner’s final decision. AR at 1-3. Plaintiff appealed the final decision of the

20   Commissioner to this Court. (Dkt. # 11.)

21

22

23
     1
         20 C.F.R. § 416.920.
     2
         20 C.F.R. Part 404, Subpart P. Appendix 1.


     ORDER - 2
 1                                    III.     LEGAL STANDARDS

 2          Under 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s denial of social

 3   security benefits when the ALJ’s findings are based on legal error or not supported by substantial

 4   evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 (9th Cir. 2005). As a

 5   general principle, an ALJ’s error may be deemed harmless where it is “inconsequential to the

 6   ultimate nondisability determination.” Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012)

 7   (cited sources omitted). The Court looks to “the record as a whole to determine whether the error

 8   alters the outcome of the case.” Id.

 9          “Substantial evidence” is more than a scintilla, less than a preponderance, and is such

10   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.

11   Richardson v. Perales, 402 U.S. 389, 401 (1971); Magallanes v. Bowen, 881 F.2d 747, 750 (9th

12   Cir. 1989). The ALJ is responsible for determining credibility, resolving conflicts in medical

13   testimony, and resolving any other ambiguities that might exist. Andrews v. Shalala, 53 F.3d

14   1035, 1039 (9th Cir. 1995). While the Court is required to examine the record as a whole, it may

15   neither reweigh the evidence nor substitute its judgment for that of the Commissioner. Thomas v.

16   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002). When the evidence is susceptible to more than one

17   rational interpretation, it is the Commissioner’s conclusion that must be upheld. Id.

18                                           IV.   DISCUSSION

19          A.      Whether the ALJ Appropriately Declined to Reopen Plaintiff’s Prior
                    Application for Disability Benefits
20
            Plaintiff previously filed an application for benefits on January 19, 2016, which was
21
     denied on March 8, 2016. Plaintiff did not appeal, making the ALJ’s decision the
22
     Commissioner’s final decision. AR at 43. Plaintiff filed the instant application on September 6,
23
     2016. Id. During the hearing on March 20, 2018, Plaintiff moved to reopen her previous claim.



     ORDER - 3
 1   Id. The ALJ acknowledged Plaintiff’s motion and advised he would take it under consideration.

 2   Id. at 43-44. In the ALJ’s written decision, he declined to reopen Plaintiff’s prior application

 3   because he found no basis to do so. Id. at 17. Plaintiff now argues the ALJ erred in declining to

 4   reopen her prior application. (Dkt. # 11 at 2.)

 5          Once an administrative decision becomes final, the Commissioner’s decision to reopen a

 6   disability claim is “purely discretionary.” Taylor v. Heckler, 765 F.2d 872, 877 (9th Cir. 1985).

 7   Because a discretionary decision is not a “final decision” within the meaning of 42 U.S.C. §

 8   405(g), the Commissioner’s refusal to reopen a decision “is not a ‘final’ decision subject to

 9   judicial review.” Id. (citations omitted); Lester v. Chater, 81 F.3d 821, 827 (9th Cir. 1995) (“As a

10   general matter, the Commissioner’s refusal to reopen her decision as to an earlier period is not

11   subject to judicial review.”). However, the Court can review a decision to not reopen a prior

12   application if the “denial of a petition to reopen is challenged on constitutional grounds.”

13   Califano v. Sanders, 430 U.S. 99, 109 (1977).

14          Plaintiff argues in her opening brief that the ALJ arbitrarily refused to reopen her prior

15   application even though he could have reopened it for any reason pursuant to 20 C.F.R. §

16   416.1488. (Dkt. # 11 at 2.) The Commissioner argues Plaintiff failed to raise any allegation of a

17   constitutional issue and therefore the Court lacks jurisdiction to review the ALJ’s decision. (Dkt.

18   # 12 at 3-4.) In response, Plaintiff asserts that the Court “indisputably” has jurisdiction over her

19   appeal of the ALJ’s decision and appears to assert that the ALJ’s alleged arbitrary refusal to

20   reopen the prior application constitutes a due process violation. (Dkt. # 15 at 2-3.)

21          The Court agrees with the Commissioner that it lacks jurisdiction to review the ALJ’s

22   decision to not reopen the earlier application. Plaintiff’s bare assertions that the ALJ made an

23




     ORDER - 4
 1   arbitrary decision, without more, fails to raise a constitutional concern. Accordingly, the Court

 2   lacks jurisdiction to review the ALJ’s decision to not reopen the prior application.

 3          B.      The ALJ Did Not Err in Evaluating the Medical Evidence

 4          The opinions of examining physicians are to be given more weight than non-examining

 5   physicians. Lester, 81 F.3d at 830. The uncontradicted opinions of examining physicians may not

 6   be rejected without clear and convincing evidence. Id. An ALJ may reject the controverted

 7   opinions of an examining physician only by providing specific and legitimate reasons that are

 8   supported by the record. Bayliss, 427 F.3d at 1216.

 9          Opinions from non-examining medical sources are to be given less weight than treating

10   or examining doctors. Lester, 81 F.3d at 831. However, an ALJ must always evaluate the

11   opinions from such sources and may not simply ignore them. In other words, an ALJ must

12   evaluate the opinion of a non-examining source and explain the weight given to it. Social

13   Security Ruling (“SSR”) 96-6p, 1996 WL 374180, at *2. Although an ALJ generally gives more

14   weight to an examining doctor’s opinion than to a non-examining doctor’s opinion, a non-

15   examining doctor’s opinion may nonetheless constitute substantial evidence if it is consistent

16   with other independent evidence in the record. Thomas, 278 F.3d at 957; Orn v. Astrue, 495 F.3d

17   625, 632-33 (9th Cir. 2007).

18                  1.      Medical Evidence Predating Plaintiff’s September 2016 Application Date

19          Plaintiff argues the ALJ failed to evaluate any medical evidence dated prior to her current

20   application date of September 6, 2016. (Dkt. # 11 at 2-9.) Plaintiff asserts that by failing to

21   evaluate this evidence, the ALJ’s decision was not based on a preponderance of the evidence.

22   (Id. at 3.) Further, Plaintiff argues this error is harmful because a reasonable ALJ who evaluated

23   the earlier medical evidence, and credited certain findings and opinions, could have reached a

     different disability determination. (Id. at 9.) In support of her argument, Plaintiff devotes


     ORDER - 5
 1   numerous pages to summarizing medical findings, including those dated before September 2016,

 2   which she asserts show she has been disabled since at least January 2016. (Id. at 3-8.)

 3          Although it is true that when a claimant files for disability after the alleged onset date she

 4   cannot be paid for the for months prior to the application date, see 20 C.F.R. § 416.335, this rule

 5   does not render irrelevant opinion evidence generated during the alleged period of disability but

 6   before a claimant’s application for benefits was filed. Indeed, the regulations governing the

 7   Social Security Administration’s responsibilities with respect to developing the record

 8   specifically contemplate the consideration of evidence prior to the date of application. See 20

 9   C.F.R. § 416.912(b) (“[W]e will develop your complete medical history for at least the 12

10   months preceding the month in which you file your application …”). The “relevant period” in

11   this case begins on July 15, 2006, the alleged onset date, rather than the application date.

12          Here, the ALJ specifically stated in his decision that he considered the complete medical

13   history despite the fact SSI is not payable prior to the month in which an application is filed. AR

14   at 17. Further, the ALJ cited to a portion of the medical evidence containing records dating back

15   to March 2016 when addressing his evaluation of Dr. Wheeler’s opinion. Id. at 24 (citing id. at

16   367-420). While the ALJ could have provided a more robust explanation of his consideration of

17   the earlier medical evidence, the ALJ cited to records predating September 2016 that show

18   Plaintiff generally exhibited, inter alia, appropriate behavior, good hygiene, and a tangential

19   thought process, although she did show signs of depression, anxiety, and delusional thoughts.

20   See, e.g., id. at 391, 397, 401, 409, 411, 414, 418. In determining Plaintiff’s RFC, the ALJ

21   acknowledged Plaintiff’s symptoms of mental impairments, including delusional thoughts and a

22   depressed affect, however, he found most mental status exam findings were within normal limits

23




     ORDER - 6
 1   and thus concluded the limitations in the RFC adequately accommodated Plaintiff’s mental

 2   impairments. Id. at 23-25.

 3          Except for one medical opinion, discussed below, Plaintiff fails to relate her lengthy

 4   summary of the medical evidence dated prior to September 2016 to a specific error. Rather,

 5   Plaintiff makes a general assertion that when considered with more recent medical evidence, the

 6   earlier medical evidence shows Plaintiff is, and has been, disabled. Plaintiff’s assertion is

 7   essentially a request to reweigh the evidence and come to a different conclusion than the ALJ,

 8   which the Court declines to do.

 9          In her discussion of medical evidence dated prior to the application date, Plaintiff asserts

10   the ALJ specifically erred in failing to consider the October 2015 opinion of Bryan Zolnikov,

11   Ph.D., which opined that due to Plaintiff’s psychiatric functioning, she would need to exhibit

12   substantial improvement in her functioning to be appropriate for any type of work context. (Dkt.

13   # 11 at 3-4.) Plaintiff asserts that Dr. Zolnikov’s opinion is consistent with Dr. Kimberly

14   Wheeler’s 2017 opinion, and that had the ALJ credited these two opinions, he could have found

15   Plaintiff disabled. (Id. at 4-9.) The Commissioner argues this opinion is from the period

16   considered in Plaintiff’s prior benefits claim, which was denied and not appealed. (Dkt. # 12 at

17   9.) The Commissioner argues that to rule on this opinion would be a de facto reopening of the

18   prior claim. (Id.) The Commissioner further argues that even if this opinion was not considered

19   in the prior claim, it does not establish that Plaintiff was disabled almost a year after the opinion,

20   and that the opinion is consistent with Dr. Wheeler’s opinion that the ALJ rejected. (Id. at 10.)

21          Although the ALJ stated he considered the complete medical history, and Dr. Zolnikov’s

22   opinion is contained within the record, the ALJ does not specifically reference this medical

23   opinion in his decision. The Court notes it would have been more prudent for the ALJ to




     ORDER - 7
 1   specifically explain why he rejected Dr. Zolnikov’s opinion, however, the facts in this matter do

 2   not warrant remand. As noted by the Commissioner, Dr. Zolnikov’s opinion is from October

 3   2015, nearly a year before the application date. Further, the opinion is from the time period in

 4   which the Commissioner determined Plaintiff was not disabled, a decision Plaintiff did not

 5   appeal. Lastly, Plaintiff’s argument that Dr. Zolnikov’s opinion is consistent with Dr. Wheeler’s

 6   opinion is unpersuasive as the ALJ properly discounted her opinion, as discussed below.

 7          Accordingly, to the extent the ALJ erred in not fully explaining his review of medical

 8   evidence prior to September 2016, or in failing to address Dr. Zolnikov’s 2015 opinion, any error

 9   is harmless. The Commissioner’s decision may be affirmed where, as here, there is substantial

10   evidence supporting the decision and the ALJ’s error or omission does not undermine the

11   ultimate non-disability determination. See Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d

12   1155, 1162 (9th Cir. 2008).

13                  2.      State Agency Psychologists Diane Fligstein, Ph.D. and Christmas Covell,
                            Ph.D.
14
            In October 2016, State Agency Psychologist Dr. Fligstein reviewed records and opined
15
     Plaintiff had mild to moderate limitations in her mental functioning but was able to perform
16
     simple but not detailed tasks. AR at 101-09. Dr. Fligstein also opined Plaintiff would require no
17
     more than superficial and routine contact with supervisors and a small group of coworkers in a
18
     non-public setting. Id. at 108. Dr. Fligstein further opined Plaintiff would have occasional
19
     difficulties in maintaining concentration, pace, and persistence on detailed tasks and when
20
     symptomatic, however, she remains capable of attending work in customary tolerances, working
21
     within a routine, and completing a normal workday or work week. Id. In January 2017, State
22
     Agency Psychologist Dr. Covell reviewed Plaintiff’s records upon reconsideration and agreed
23
     with Dr. Fligstein’s opinion. Id. at 120-22.



     ORDER - 8
 1          The ALJ gave Drs. Fligstein and Covell’s opinions significant weight. AR at 24. First, the

 2   ALJ found the opinions were consistent with Plaintiff’s unremarkable physical exam findings

 3   and mental status exams showing normal mental functioning. Id. (citing id., e.g., at 566, 568-69,

 4   571.) Second, the ALJ found the opinions were consistent with Plaintiff’s demonstrated

 5   functioning, referring to Plaintiff’s ability to work part-time as a care giver, drive a car, go

 6   shopping for short periods of time, handle her personal care, volunteer at a food bank, and go

 7   trail walking. Id. (citing hearing testimony).

 8          Plaintiff argues the ALJ erred in assigning greater weight to the opinions of State agency

 9   psychologist Drs. Fligstein and Covell than that of examining Dr. Wheeler because examining

10   physicians are generally entitled to more weight than those of non-examining physicians. (Dkt. #

11   11 at 9 (citing Ghanim v. Colvin, 763 F.3d 1154 (9th Cir. 2014.)).) However, State agency

12   physicians are considered “highly qualified physicians who are also experts in Social Security

13   disability evaluation.” See 20 C.F.R. §§ 404.1527(f)(2)(i), 416.927(f) (2)(i); see also SSR 96–6p.

14   “In appropriate circumstances, opinions from State agency medical and psychological

15   consultants and other program physicians and psychologists may be entitled to greater weight

16   than the opinions of treating or examining sources.” SSR 96–6p.

17          Plaintiff also argues these opinions warrant less weight because Drs. Fligstein and Covell

18   did not review records developed after the date of their opinions. (Dkt. # 11 at 9.) Here, Drs.

19   Fligstein and Covell reviewed records regarding Plaintiff’s functioning dating back to January

20   2016. AR at 104, 116. While they did not review records dated after their opinions, the ALJ had

21   the opportunity to review the record as a whole and reasonably assigned these opinions

22   significant weight. Accordingly, the ALJ did not err in evaluating Drs. Fligstein and Covell’s

23   opinions.




     ORDER - 9
 1                  3.     Kimberly Wheeler, Ph.D.

 2          Department of Social and Health Service Dr. Wheeler evaluated Plaintiff in September

 3   2017. AR at 537-41. Dr. Wheeler opined Plaintiff had mild to moderate limitations in mental

 4   functioning, including her ability to perform activities within a schedule and to communicate in a

 5   work setting, and also had marked limitations in her ability to adapt to changes in a routine work

 6   environment and completing a normal work day or work week without interruption from her

 7   mental impairments. Id. at 539.

 8          The ALJ gave Dr. Wheeler’s opinion little weight. AR at 24-25. The ALJ found Dr.

 9   Wheeler’s opinion inconsistent with her own exam of Plaintiff. AR at 24. Discrepancies between

10   a medical opinion source’s functional assessment and that source’s clinical notes, recorded

11   observations and other comments regarding a claimant’s capabilities “is a clear and convincing

12   reason for not relying” on the assessment. Bayliss, 427 F.3d at 1216; see also Weetman v.

13   Sullivan, 877 F.2d 20, 23 (9th Cir. 1989). Here, the ALJ could reasonably find Dr. Wheeler’s

14   opinion that Plaintiff would have marked limitations in completing a normal work schedule and

15   adapting to changes in a routine work setting was inconsistent with her own exam results finding

16   that Plaintiff demonstrated normal thought process and content, orientation, memory, fund of

17   knowledge, abstract thought, insight and judgment, and the only observations of limitations

18   noted are that Plaintiff was anxious, had issues with her perception, and that her concentration

19   could diminish while she is anxious. AR 540-41.

20          The ALJ also found Dr. Wheeler’s opinion was unsupported by Plaintiff’s mental health

21   treatment records showing her mental functioning is within fair to normal limits. AR at 24. In

22   doing so, the ALJ cited medical records dating from March 2016 to February 2018. Id. (citing id.

23   at 338-66, 367-420, 563-683). Although the ALJ could have been more specific with his citation




     ORDER - 10
 1   to individual records, it is clear the ALJ considered records from before, during, and after Dr.

 2   Wheeler’s evaluation of Plaintiff and found them inconsistent with Dr. Wheeler’s opinion

 3   regarding Plaintiff’s limitations.

 4          Lastly, the ALJ found Dr. Wheeler’s opinion was inconsistent with Drs. Fligstein and

 5   Covell’s opinions, which the ALJ found more persuasive and consistent with the overall record.

 6   Id. at 24-25. As discussed above, the ALJ reasonably credited Drs. Fligstein and Covell’s

 7   opinions and therefore could reasonably discount Dr. Wheeler’s inconsistent opinion.

 8   Accordingly, the ALJ provided specific and legitimate reasons for discounting Dr. Wheeler’s

 9   opinion.

10          C.      The ALJ Did Not Err in Evaluating Plaintiff’s Testimony

11          As noted above, it is the province of the ALJ to determine what weight should be

12   afforded to a claimant’s testimony, and this determination will not be disturbed unless it is not

13   supported by substantial evidence. In order to reject a claimant’s testimony, the ALJ must

14   provide “clear and convincing” reasons. Burrell v. Colvin, 775 F.3d 1133, 1136-37 (9th Cir.

15   2014) (citing Molina, 674 F.3d at 1112); see also Lingenfelter v. Astrue, 504 F.3d 1028, 1036

16   (9th Cir. 2007).

17          The ALJ found the alleged limiting effects of Plaintiff’s symptoms were not consistent

18   with the record. AR at 23. First, the ALJ found the medical records as of September 2016 did not

19   support her allegations. Id. The ALJ found that while Plaintiff did present with mental

20   impairments, including depression and reports of delusional thoughts, other mental status exam

21   findings were within normal limits and she was advised to continue working on positive

22   communication skills. Id. (citing id. at 362, 364). The ALJ concluded that throughout the course

23   of her mental health treatment, her symptoms were generally mild. Id. Plaintiff argues the ALJ




     ORDER - 11
 1   could not reject her testimony about the severity of her symptoms based solely on whether the

 2   objective evidence supports the alleged degree of limitation by Plaintiff.3 (Dkt. # 11 at 10).

 3   Plaintiff’s argument ignores the other reasons provided by the ALJ for discounting Plaintiff’s

 4   testimony, discussed below. Similarly, Plaintiff argues the ALJ failed to discuss the abnormal

 5   mental health findings in the record. (Id. at 11). This argument is also unpersuasive as the ALJ

 6   specifically acknowledged Plaintiff’s depressed mood and affect as well as her delusions. AR at

 7   23.

 8           The ALJ found Plaintiff’s treating providers treated her symptoms with only medication

 9   and counseling. AR at 23. The ALJ acknowledged her dosages and medications changed over

10   time but found she endorsed satisfaction with the conservative treatment and endorsed

11   improvements in her hallucinations. Id. (citing id. at 579, 586). Thus, the ALJ concluded the

12   record reflected mild symptoms that are controlled with medication. Id. at 24 (citing id. at 564,

13   566, 568-69, 571). Impairments that can be effectively controlled by medication or treatment are

14   not considered disabling for purposes of social security benefits. See Warre v. Comm’r of Soc.

15   Sec. Admin., 439 F.3d 1001, 1006 (9th Cir. 2006).

16           The ALJ also found Plaintiff reported no substance abuse (AR at 342, 347, 358, 363-64,

17   385, 388, 391, 396), which conflicts with later records showing she admitted to previously

18   experimenting with substances and that she currently has a couple drinks at dinner and uses and

19   marijuana for sleep (id. at 577). Id. at 23. Plaintiff’s statements also conflict with her reports that

20   she previously completed inpatient and outpatient treatment and drank almost a fifth of alcohol

21   daily or every other day. Id. at 538. Plaintiff’s inconsistent statements about her substance abuse

22

23   3
       Plaintiff also reiterates his argument that the ALJ erred in not evaluating medical evidence dated prior to
     September 2016. (Dkt. # 11 at 10.) As discussed above, the ALJ did consider this evidence and any error
     in not fully explaining his evaluation is harmless.


     ORDER - 12
 1   are grounds to discount her testimony. See Verduzco v. Apfel, 188 F.3d, 1087, 1090 (9th Cir.

 2   1999); Thomas, 278 F.3d at 959.

 3          Lastly, the ALJ discounted Plaintiff’s testimony because of her ability to work part-time

 4   as a caregiver and because she is applying for financial aid to attend college. AR at 24. Plaintiff

 5   asserts the ALJ failed to account for Plaintiff’s testimony regarding the difficulty she had

 6   working part-time and argues this work does not prove she is able to do full-time work. (Dkt. #

 7   11 at 11.) Plaintiff also asserts the ALJ erred in finding Plaintiff’s attempt to get financial aid

 8   indicated that she believes she is able to attend school and eventually obtain a career in

 9   caregiving, which the ALJ found was inconsistent with the alleged severity of her impairments.

10   (Dkt. # 11 at 11.) Plaintiff argues this reasoning goes against public policy as disabled recipients

11   of Social Security benefits are encouraged to attempt to work. (Id.) There are two ways that a

12   claimant’s activities undermine his or her symptom statements: (1) showing that a claimant’s

13   activities contradict his other testimony; or (2) showing that a claimant’s activities are

14   transferable to a work setting. Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007). Here, the ALJ

15   did not cite to Plaintiff’s activities to show that they are transferable to a work setting. Rather, he

16   cited her activities to show they were inconsistent with Plaintiff’s alleged severity of her

17   symptoms. Accordingly, the ALJ did not err in evaluating Plaintiff’s testimony.

18          D.      Any Error in Evaluating Lay Witness Evidence was Harmless

19          Plaintiff argues the ALJ failed to address statements from SSA Facilitator J. Sjoquist and

20   social worker Sue Newkirk. (Dkt. # 11 at 15-16.) SSA Facilitator J. Sjoquist conducted a face-to-

21   face interview with Plaintiff. AR at 226. She observed Plaintiff was polite, friendly, and had no

22   problems for most of the hearing, however, she wore shaded glasses due to the lighting and made

23   good eye contact but looked elsewhere when speaking. Id. Ms. Newkirk interviewed Plaintiff




     ORDER - 13
 1   telephonically in January 2017 and reported Plaintiff either did not exhibit any difficulties or she

 2   did not observe any difficulties due to the telephonic nature of the interview. Id. at 260-61. Ms.

 3   Newkirk also made the following report in December 2016:

 4          Claimant states she has not showered for one month as she thinks someone might
            be spying on her. States due to depressive state of mind she has not been taking
 5          care of household tasks as she once did. States she is fearful of taking Depakote
            due to possible serious side [sic] affects. States she avoids taking her ARIPiprazole
 6          as it causes her a depressed state of mind.

 7   AR at 254.

 8          An ALJ’s reasons to discount a lay statement must be germane. See Dodrill v. Shalala, 12

 9   F.3d 915, 919 (9th Cir. 1993) (“If the ALJ wishes to discount the testimony of the lay witnesses,

10   he must give reasons that are germane to each witness.”). However, the failure to disregard lay

11   witness testimony without comment may be deemed harmless. An error is harmless where it is

12   “inconsequential to the ultimate nondisability determination.” Molina, 674 F.3d at 1122.

13   (quoting Stout v. Comm’r, Social Sec. Admin., 454 F.3d 1050 1055 (9th Cir. 2006)). As recently

14   held by the Ninth Circuit, “an ALJ’s failure to comment upon lay witness testimony is harmless

15   where ‘the same evidence that the ALJ referred to in discrediting [the claimant’s] claims also

16   discredits [the lay witness’s] claims.” Id. at 1122 (quoting Buckner v. Astrue, 646 F.3d 549, 560

17   (8th Cir. 2011); also describing harmless error as occurring where an “ALJ’s well-supported

18   reasons for rejecting the claimant’s testimony apply equally well to the lay witness testimony[.]”)

19          Here, the ALJ discussed Ms. Newkirk’s report from January 2017. AR at 25. The ALJ

20   considered her observations when determining Plaintiff’s RFC, but chose to give more weight to

21   Drs. Fligstein and Covell’s opinions because they are acceptable medical sources. Id. As the

22   Commissioner notes, Ms. Newkirk did not report any limitations during her phone interview

23   with Plaintiff and described her as “prepared and courteous throughout” the appointment. Id. at




     ORDER - 14
 1   261. As Drs. Fligstein and Covell opined greater limitations than those reported by Ms. Newkirk

 2   during this interview, the ALJ did not error in giving Ms. Newkirk’s observations less weight.

 3   Carmickle, 533 F.3d at 1162-63.

 4          Plaintiff argues the ALJ erred in failing to discuss Ms. Newkirk’s report from December

 5   2016. (Dkt. # 11 at 15.) The Court agrees that the ALJ erred in not expressly providing any

 6   reasons for rejecting this lay witness testimony. However, the ALJ’s error in failing to mention

 7   this lay witness report was harmless. As discussed above, the ALJ properly discounted Plaintiff’s

 8   subjective symptom testimony and Ms. Newirk’s December 2016 report is merely a recitation of

 9   Plaintiff’s self-reports regarding her impairments. Because Ms. Newkirk’s 2016 report consisted

10   only of Plaintiff’s statements, and not any personal observations such as those found in Ms.

11   Newkirk’s 2017 report, any error in not addressing this specific report is harmless. Carmickle,

12   533 F.3d at 1162-63.

13          Plaintiff also argues the ALJ erred in not addressing SSA Facilitator J. Sjoquist’s

14   statement. (Dkt. # 11 at 15-16.) While the Court again agrees the ALJ erred in not addressing this

15   lay witness evidence, Plaintiff has not established harmful error. The only potential limitations

16   described by SSA Facilitator J. Sjoquist are that at times during the interview Plaintiff could not

17   hear SSA Facilitator J. Sjoquist. AR at 226. However, SSA Facilitator J. Sjoquist also observed

18   that Plaintiff did not have hearing problems for the majority of the interview. Id. The RFC

19   already accommodates Plaintiff’s hearing limitations and therefore even if the ALJ had

20   addressed this evidence, it would have been inconsequential to the ultimate disability

21   determination. SSA Facilitator J. Sjoquist also noted Plaintiff wore shaded glasses because of the

22   lighting, however, this observation does not indicate any need for further limitations not already

23   included in the RFC. Accordingly, any error is therefore harmless. Molina, 674 F.3d at 1122.




     ORDER - 15
 1          E.      The ALJ Did Not Err in Assessing Plaintiff’s RFC

 2          The ALJ found Plaintiff was unable to perform any past relevant work, however, there

 3   are jobs that exist in significant numbers in the national economy that Plaintiff can perform. AR

 4   at 25. In making this finding, the ALJ consulted a vocational expert (“VE”). Id. at 26. The VE

 5   testified that a hypothetical person with Plaintiff’s age, education, work experience, and RFC

 6   would be able to perform the jobs of marker, mail clerk, and garment sorter. Id. The VE further

 7   testified that collectively there are 470,000 of these positions in the national economy and 10,000

 8   positions in Washington state’s economy. Id.

 9          Plaintiff argues the ALJ improperly determined Plaintiff’s RFC and therefore erred in

10   basing his step five finding on that RFC assessment. (Dkt. # 11 at 16.) In support of this

11   argument, Plaintiff reiterates her arguments that the ALJ should have credited Drs. Zolnikov and

12   Wheeler’s opinions regarding Plaintiff’s limitations and included them in the RFC. (Id.) Plaintiff

13   also argues the ALJ should have included limitations described by the lay witnesses. (Id.) As

14   discussed above, these arguments have already been rejected and are therefore unpersuasive.

15   Accordingly, the ALJ did not err in his RFC determination or step five finding.

16                                        V.      CONCLUSION

17          For the foregoing reasons, the Commissioner’s final decision is AFFIRMED and this

18   case is DISMISSED with prejudice.

19          Dated this 3rd day of February, 2020.

20


                                                          A
21

22                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
23




     ORDER - 16
